DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

    PNG
    media_image1.png
    376
    504
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    218
    516
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    97
    494
    media_image3.png
    Greyscale

Claims 1, 6 and 12 relate to the information processing apparatus and server apparatus. These elements are not disclosed as performing any laser scanning of objects. Applicant is trying to distinguish them over the prior art based on functionality that is not performed by them. MPEP 2111.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” The features are not limiting to the information processing apparatus and server unless the information processing apparatus and server are actually performing them.


    PNG
    media_image4.png
    86
    496
    media_image4.png
    Greyscale

What Bilbin teaches is moot for the reasons above. However for the purpose of compact prosecution, the examiner notes that time-based laser dimensioning of packages is known in the art. See at least Wurz (US 20080035390 A1) paragraph 38.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 says the display request is received from a server apparatus. The specification just says “In particular, the input controller 3001 receives the voucher number of the delivery information 102a to be displayed and a display request” and “First, the input controller 3001 of the information processing apparatus 30 determines whether or not an operation relating to the  display   request  for  displaying  the three-dimensional information is received (ACT S21).” There is nothing present to suggest the display request comes from a server. Dependent claims 2-5 have the same issue. Claims 12 and 13 also have the same problem. Regarding claims 6-11, the feature “in response to determining that the delivery information comprises a display request” is new matter. Specification states 

    PNG
    media_image5.png
    116
    532
    media_image5.png
    Greyscale

As can be seen above, there is nothing in fig. 4 that suggests delivery information is intended to include display requests. The examiner finds nothing anywhere else to such delivery information is intended to include display requests.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s):
1. (Currently Amended) A sales system, comprising: an information processing apparatus comprising: a processor; and
a memory that stores instructions that, when executed by the processor, facilitates operations, comprising: 
	receiving a display request for displaying three-dimensional information;
	 transmitting a transmission request of delivery information in response to determining that the display request is received from a server apparatus;
	receiving extracted delivery information that corresponds  to a voucher number contained in the transmission request; and
	displaying the three-dimensional information of the extracted delivery information on a display associated with the information processing apparatus, wherein the three-dimensional 

2. (Original) The sales system according to claim 1, wherein the information processing apparatus is a portable terminal.  
3. (Original) The sales system according to claim 1, wherein the information processing apparatus is a smart phone.  
4. (Original) The sales system according to claim 1, wherein the sales system is a home delivery system.  

5. (Currently Amended) The sales system according to claim 4, further comprising: the server apparatus; and a sales data processing apparatus.  

6. (Currently Amended) A sales system, comprising: a server apparatus comprising:
	a processor; and
	a memory that stores instructions that, when executed by the processor, facilitates operations, comprising: 
	receiving a transmission request of delivery information, and in response to determining that the delivery information comprises a display request:
	extracting, from the transmission request, the delivery information that corresponds  to a voucher number; 
	transmitting the delivery information corresponding to the voucher number and comprising three- dimensional information to  an information processing apparatus, wherein the three-dimensional information is determined based on a time duration associated with a return of laser light irradiated onto a three- dimensional object.  
7. (Currently Amended) The sales system according to claim 6, wherein the operations further comprises storing a three-dimensional shape of an article in association with identification information relating to the delivery information.  

8. (Original) The sales system according to claim 6, wherein the server apparatus is a home computer.  

9. (Original) The sales system according to claim 6, wherein the server apparatus is a smart phone.  

sales system is a home delivery system.  

11. (Currently Amended) The sales system according to claim 10, further comprising: the information processing apparatus; and a sales data processing apparatus.  

12. (Currently Amended) An information processing method, comprising: 
	receiving a display request for displaying three-dimensional information; 
	transmitting a transmission request of delivery information in response to determining that the display request was received from a server apparatus; 
	extracting the delivery information that corresponds to a voucher number contained in the transmission request; transmitting the delivery information that corresponds to the voucher number; and displaying the three-dimensional information on a display, wherein the three-dimensional information is determined based on a time for a return of laser light irradiated onto a three-dimensional object.  

13. (Currently Amended) The information processing method according to claim 12, further comprising: storing a three-dimensional shape of an article in association with identification information relating to the delivery information that corresponds to the voucher number.


Regarding claims 1-13, but for the above underlined additional elements, the claims recite abstract idea. 
But for the additional elements, claim 1 recites a method of organizing human activity. Specifically a request could be received by a person, transmitted on, a response received and displayed responsive to the details of the request. Claims 2-5 do not further define the abstract idea and further define the additional elements performing the abstract idea. Claims 6-11 are similar to claims 1-5 (but from a different perspective) and are considered to contain an abstract idea for similar reasons. Claims 12-13 recite an abstract idea similar to that explained with respect to claim 1.

This judicial exception of claims 1-13 is not integrated into a practical application because the additional elements do not meaningful limit the claims. The additional elements are recited at a high level of generality such that they act as a tool to perform the abstract idea. Implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements act as mere instructions to implement the abstract idea, which doesn’t integrate the abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0197892 A1 to Bilibin et al. in view of U.S. Patent No. 5404523 to DellaFera.
Regarding claim 1, Bilibin discloses: a sales system, comprising (fig. 1): 
	an information processing apparatus comprising (paragraph 453):
	A processor (fig. 3, paragraph 118, PCs have processors/memory);
	A memory that stores instruction that when executing by the processor facilitates operations comprising:
	receiving a display request (paragraph 453 providing a tracking number reads on a display request for package information) for displaying three-dimensional information (paragraph 453 package dimensions, and see paragraph 192 there are three dimensions);
	transmitting a transmission request of delivery information in response to determining the display request is received (paragraph 453 user provides a tracking number to system computer i.e. server apparatus);
	receiving extracted delivery information that corresponds to a voucher number contained in the transmission request (paragraph 453 web client displays package dimensions, and see paragraph 192 package has three dimensions); and


Bilbin fails to disclose:
1) the display request being received from a server
2) wherein the 3D information is determined based on a return of irradiated laser light reflect off a 3D object.

However DelaFera discloses a computer receiving a user request through an intermediate server (fig. 2). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bilbin by having the user input through an intermediate server. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bilbin differs from the claimed invention in how the display request is received. DellaFera discloses requests from a user received through a server. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of providing information. 

Regarding the feature “wherein the 3D information is determined based on a return of irradiated laser light reflect off a 3D object”, the examiner is not giving this feature patentable weight. MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” Simply put there is no 

Claims 2-4 are rejected for the same reasons as claim 1. These claims merely do not further limit the structural elements of claim 1 and are thus not given patentable weight. See MPEP 2111.04. However the examiner also notes that portable terminals, home computers, smart phones are commonly used as client devices. See for example Matsuyama (20130246214) figure 1.

Regarding claim 5, Bilibin further discloses: a server apparatus (paragraph 14 system server); and a sales data processing apparatus (fig. 1 carrier or ecommerce/auction provider computers read on this element).

Claim 12 is rejected for the same reasons as claim 1.

Regarding claim 13, Bilibin further discloses storing a three-dimensional shape of an article in association with identification information relating to the delivery information that corresponds to the voucher number (paragraph 75 and see figure 65A and see [453]).
Claim Status
No prior art rejection is applied to claims 6-11. The feature “in response to determining that the delivery information comprises a display request” is not found in the cited art. However it also does not make any sense in light of the specification as drafted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687